Citation Nr: 0124481	
Decision Date: 10/10/01    Archive Date: 10/12/01

DOCKET NO.  01-00 253A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to payment of or reimbursement for unauthorized 
medical expenses in connection with continued hospitalization 
from November 30 to December 8, 1999, at Trident Regional 
Medical Center (TRMC).


REMAND

The veteran served on active duty from August 1944 to August 
1949.  The appellant is his surviving spouse.  She has 
requested a hearing before a member of the Board of Veterans' 
Appeals (Board) at the Columbia, South Carolina, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
case is remanded to the RO for the following actions:

1.  There is no power of attorney on 
file.  The appellant should be asked to 
complete one if she so desires.

2.  The appellant should be scheduled for 
a "Travel Board" hearing following the 
usual procedures under 38 U.S.C.A. § 7107 
(West 1991 & Supp. 2001) and 38 C.F.R. 
§ 20.704 (2001).

The appellant need take no further action unless otherwise 
informed, but may submit additional evidence and argument on 
the matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VA Adjudication Procedure Manual M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. E. Day
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Veterans Appeals.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2001).

